DETAILED ACTION
        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 5, 7 – 14, 16, and 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malek (US 2019/0147701) in view of Ballman (US 2016/0189483).
As per claim 1, Malek discloses:
a processor; and (Malek discloses the use of a mobile device that inherently comprises a processor) (Malek 0061)
a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: (Malek discloses the use of a mobile device that inherently comprises memory) (Malek 0061)
determine an identity of a first user, and (Malek discloses identifying a new player when they register for gaming) (Malek 0760)
responsive to a receipt of data associated with an identification of a first sporting event wager on an outcome of a sporting event …(Malek discloses the use of an “interesting” player that provides a first set of inputs to set up a bucket fund associated with a bet recommendation wherein they also provide inputs to create a bet recommendation or make a bet on/for the occurrence of a future event that will occur in a sporting event) (Malek 0764)
communicate data that results in a display, by a display device, of a second sporting event wager, wherein the second sporting event wager is based on the first sporting event wager, and (Malek discloses a first player making a wager based on the first wager/bet or recommendation that the “interesting” player made) (Malek 0764).
responsive to a receipt, by an input device, of a second, lower quantity of inputs made by the first user, cause a placement of the second sporting event wager on the outcome of the sporting event. (Malek discloses the first player receiving the bet recommendation and making the bet according to a lower quantity of inputs (i.e. the first player does not need to set up the bucket fund or create the initial bet, but only needs to make or accept the bet) (Malek 0764)
Malek fails to explicitly state: “… made by a second user in association with a first quantity of inputs;”
However, in a similar field of endeavor, Ballman teaches a gaming method that provides automatic or semi-automatic wagering wherein an expert can create or setup a wager to be made utilizing a first greater number of inputs and this wager is recommended to other users wherein they can choose to make the same wager upon the sporting event wherein they do not have to select the tracks, races or wagers via inputs.  Thus, they are able to copy the expert wager by means of making a lesser quantity of inputs wherein they do not have to make inputs selecting tracks, races or wagers (Ballman 0082)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Malek in view of Ballman to provide a game system wherein a person can quickly make a wager that is a copy of an expert’s wager comprising multiple discrete user selected wager parameters.  By allowing the person to provide inputs to select a wager wherein the wager comprises a fewer number of inputs when compared to the expert person’s wager, a player would be able to save time when they desire to make a complicated wager and but do possess a complete knowledge about the race or possess the time to go through the wagering process.  
As per claim 2, Malek discloses: wherein when executed by the processor, the plurality of instructions receive a payment from the first user to be displayed the second sporting event wager. (Malek discloses the player making the second bet by mean of payment) (Malek 0764)
	As per claim 3, Malek discloses: wherein a portion of the payment is providable to the second user. (Malek discloses the interesting player receiving a percentage fee) (Malek 0767 – 0769)
	As per claim 5, Malek discloses: wherein the data associated with the identification of the first sporting event wager on the outcome of the sporting event comprises data associated with a placement of the first sporting event wager on the outcome of the sporting event. (Malek discloses the interesting player placing a bet on the sporting event and this data is conveyed to the first person) (Malek 0736-0737)
	As per claim 7, Malek discloses: wherein a sporting event wager identified by the second user automatically qualifies as the first sporting event wager responsive to that sporting event wager satisfying a condition. (Malek discloses the sporting event wager being made by an interested user when they decide to make the bet or make the recommendation (I.e. condition), and the bet being automatically qualified to be conveyed to the first player (Malek 0764)
	As per claim 8, Malek discloses: wherein the first user is associated with following sporting event wagering activity of the second user. (Malek 0764)
	As per claim 9, Malek discloses: wherein the outcome of the sporting event comprises an outcome of an in-game event of the sporting event (Malek 0516, 0518, 0656)
	As per claim 10, Malek discloses: wherein the display device comprises a mobile device display. (Malek 0061).
	As per claim 11, Malek discloses:
a processor; and (Malek discloses the use of a mobile device that inherently comprises a processor) (Malek 0061)
a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: (Malek discloses the use of a mobile device that inherently comprises memory) (Malek 0061)
responsive to an occurrence of a sporting event wagerer identification event, determine, based on a parameter selected by a user, if any of a plurality of sporting event wagerers qualify as any designated sporting event wagerers, and for each of any of the plurality of sporting event wagerers determined to be a designated sporting event wagerer: communicate data which results in a display, by a display device, of a notification of that designated sporting event wagerer, and (Malek discloses the user being able to search for experts of famous people, wherein upon an expert making a wager upon a game the user is able to receive a notification that they are making a bet upon a sporting event and be invited to tag along with them (0317 – 0326)
responsive to an input received by the user to follow that designated sporting event wagerer: associate the user with that designated sporting event wagerer, and communicate data that results in a display, by the display device, of a sporting event wager identified by that designated sporting event wagerer. (Malek discloses the user making an input to associate themselves or tag along to a specific wagering for a wagering event and the display of the sporting event wager from the designated person they want to follow)  (Malek 0034 – 0036, 0396 – 0398, 0635, 0637) 
Malek fails to disclose:
wherein a placement of that sporting event wager occurs via a first quantity of inputs made by the designated sporting event wagerer and a second, different quantity of inputs made by the user.
However, in a similar field of endeavor, Ballman teaches a gaming method that provides automatic or semi-automatic wagering wherein an expert can create or setup a wager to be made utilizing a first greater number of inputs and this wager is recommended to other users wherein they can choose to make the same wager upon the sporting event wherein they do not have to select the tracks, races or wagers via inputs.  Thus, they are able to copy the expert wager by means of making a lesser quantity of inputs wherein they do not have to make inputs selecting tracks, races or wagers (Ballman 0082)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Malek in view of Ballman to provide a game system wherein a person can quickly make a wager that is a copy of an expert’s wager comprising multiple discrete user selected wager parameters.  By allowing the person to provide inputs to select a wager wherein the wager comprises a fewer number of inputs when compared to the expert person’s wager, a player would be able to save time when they desire to make a complicated wager and but do possess a complete knowledge about the race or possess the time to go through the wagering process.  
	Independent claim 12 Is anticipated by Malek based on the same analysis set forth with respect to claim 1, as they are similar is scope.
	Dependent claims 13, 14, 16 and 18 – 20 Is anticipated by Malek based on the same analysis set forth with respect to dependent claims 2, 3, 5 and 7-10 as they are similar is scope.

Claim 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malek (US 2019/0147701) in view of Ballman (US 2016/0189483) in view of Walker et al (US 2010/0148442)
As per claims 4 and 15, Malek fails to disclose:
wherein odds associated with first sporting event wager are different from odds associated with the second sporting event wager. 
In a similar field of endeavor, Walker, teaches a wagering system wherein players are given betting recommendations, wherein the recommendations may have different odds offered with them (Walker 0135)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Malek in view of Walker to provide betting recommendation that have differing odds as the differing odds may induce a player to make a bet in line with the recommendation.
Claim 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malek (US 2019/0147701) in view of Ballman (US 2016/0189483) in view of Russell et al (US 2017/0148276).
As per claims 6 and 17, Malek fails to disclose: 
wherein the first sporting event wager is on a plurality of outcomes of a plurality of sporting events and the second sporting event wager is on the plurality of outcomes of the plurality of sporting events.
In a similar field of endeavor, Russell discloses a sports wagering book may accept wagers on a plurality of outcomes.  For example, a betting line may be established for a sporting event that includes multiple outcomes that may include an expected winner, a total score, and/or a score differential. (Russell 0035)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Malek in view of Russell to provide a sports wager that comprises a plurality of outcomes.  By doing so, more excitement can be created for the players as more exotic betting scenarios can be created.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/               Examiner, Art Unit 3715
10/19/2022

/James S. McClellan/               Primary Examiner, Art Unit 3715